Reed, J.
The amount involved in the action being less than §100, the circuit judge signed the following certificate, on which the cause came into this court: “The defendant was the owner of a widow’s share in real estate, which was not set off to her, and she employed plaintiffs, who are real-estate agents, to procure a purchaser of her interest in the land; and plaintiffs, pursuant to such employment, procured and caused one Lewis Akin to enter into negotiations with defendant for the purchase of her said interest; and, after the commencement of said negotiations, more than sixty days elapsed without the parties coming to an agreement; and the said Akin told the defendant that he could not, and would ■not, purchase her interest, but still secretly entertained the *52thought of purchasing the same; and thereupon the defendant employed a lawyer to procure her widow’s share to be set off to her, and did institute a suit for the allotment of her said interest; and after the institution of said suit the said Akin, then being promised assistance by another party, who had purchased the interest of certain heirs in the same lands, resumed negotiations with the defendant, through said lawyer, which resulted in the purchase of the interest of defendant (before the suit was tried). through the said attorney; which purchase was completed, and deed fully executed, without the knowledge of the plaintiffs. Is the defendant legally liable to the plaintiffs for either the reasonable valne of their services, or for the commission agreed upon at the time of their employment?”
1. contract : broícerVlwiien commission earned. iiiot not toed. 2. ASTRAL to supreme court: less than S100: question of Plaintiff’s undertaking, as shown by the certificate, was to procure a purchaser for defendant’s interest in the premises. When such is the undertaking of the agent or broker, he is entitled to his commission when he . . , . . . . . has procured a customer who is able and willing
to buy the property, and with whom the principal enters into negotiations which result in its purchase by him. Blodgett v. Railroad Co., 63 Iowa, 606. The question whether plaintiffs are entitled to a commission on the sale in question depends, then, upon whether Akin can be regarded as a purchaser procured by them, and whether the purchase by him of defendant’s interest in the property resulted from the negotiations which plaintiffs induced him to enter into. Put it is very apparent, we think, that these are questions solely of fact. Whether the final negotiation between Akin and defendant’s attorney, which resulted in the sale of the property to him, can be regarded as a continuation of the negotiation which plaintiff jlic]uce(i him to enter into with defendant, is in no sense a question of law, but must be determined from the evidence. In this class of cases we have jurisdiction only to determine such questions of law as may be certified to us by. *53tlie trial judges. Code, § 3173. As the questions stated in the present certificate are not of that character, we do not have jurisdiction to determine them.
The appeal, therefore, must be
Dismissed